 Case 9:20-cv-80721-RS Document 1 Entered on FLSD Docket 04/30/2020 Page 1 of 20



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 WEST PALM BEACH DIVISION

                                         Case Number:

  MOYA STATEN,

        Plaintiff,

  vs.

  THE GEO GROUP, INC.,

        Defendant.
                                            /

                     Complaint for Damages— Jury Trial Demanded


           Plaintiff, Moya Staten, sues defendant The Geo Group, Inc., and as

  grounds shows:


                                         Introduction

           1.        This is a race, gender, and disability discrimination action brought

  pursuant to The American with Disabilities Act, Title VII of the Civil Rights Act

  of 1964 (“Title VII”), and the Florida Civil Rights Act, §§ 760.01, et seq., FLA.

  STAT. (“FCRA”), by Moya Staten (“Staten”), human resources recruiting

  coordinator against defendant, The Geo Group, Inc. (“The Geo Group”.) After

  Staten, a female African American employee, applied for intermittent FMLA

  leave for her migraines, and after she complained to human resources that it




aa
pa   The Amlong Firm ! 500 Northeast Fourth Street !   Fort Lauderdale, FL 33301   !   954.462.1983
Case 9:20-cv-80721-RS Document 1 Entered on FLSD Docket 04/30/2020 Page 2 of 20



 was not hiring minorities, The Geo Group consistently denied her promotions

 and eventually terminated her.

                         Jurisdiction, Parties, Venue

       2.    This court has jurisdiction pursuant 28 U.S.C. §§ 1331 (federal

 question). The court has supplemental jurisdiction to determine the state

 claims pursuant to 28 U.S.C. § 1367.

       3.    Venue is proper in the Southern District of Florida pursuant to 28

 U.S.C. § 1391(b) because the claims arose there and the defendant is

 subject to personal jurisdiction there.

       4.    At all material times, plaintiff Moya Staten, was a female, African

 American employee of The Geo Group, Inc., who suffered from migraines.

 As such, Staten was

             a.    an “employee” as envisioned by Title VII and the FCRA

             b.      a “qualified individual,” as envisioned by 42 U.S.C. §§

 12111(8) and 12112(b)(4); and

             c.    protected by the anti-retaliation provisions of Title VII and

 the FCRA.

       5.    At all times material, defendant The Geo Group, Inc. (“The Geo

 Group”) was an “employer” as contemplated by 42 U.S.C. §12111(5) Title

 VII ,and FCRA.

                              Applicable Statutes

       6.    The ADA at 42 U.S.C. § 12102 (“Definition of disability”) defines:

             a.    “disability,” in pertinent part, as:

                                                                    Page 2 of 20
Case 9:20-cv-80721-RS Document 1 Entered on FLSD Docket 04/30/2020 Page 3 of 20



             (1)   [W]ith respect to an individual —

                   (A) a physical or mental impairment that substantially
                   limits one or more major life activities of such individual;

                   or . . .

                   (C) being regarded as having such an impairment (as
                   described in paragraph (3)).

             b.    “Major life activities,” in pertinent part, as including:

                   i.     “thinking, communicating, and working,” and

                   ii.    "the operation of a major bodily function, including
                          ... neurological, brain [and] circulatory ... functions.

             c.    “Regarded as having such an impairment,” in pertinent
                   part, as being:

                   (3)(A). . . subjected to an action prohibited under this
                   chapter because of an actual or perceived physical or
                   mental impairment whether or not the impairment limits or
                   is perceived to limit a major life activity.

       7.    Title I of the ADA provides in pertinent part at 42 U.S.C. § 12112

 (“Discrimination”):

             (a) General rule. No covered entity shall discriminate against a
             qualified individual on the basis of disability in regard to job
             application procedures, the hiring, advancement, or discharge of
             employees, employee compensation, job training, and other
             terms, conditions, and privileges of employment.

             (b) Construction. As used in subsection (a), the term
             “discriminate against a qualified individual on the basis of
             disability” includes —

                   (1) limiting, segregating, or classifying a job applicant or
             employee in a way that adversely affects the opportunities or
             status of such applicant or employee because of the disability of
             such applicant or employee;




                                                                      Page 3 of 20
Case 9:20-cv-80721-RS Document 1 Entered on FLSD Docket 04/30/2020 Page 4 of 20



         8.    Title VII provides, in pertinent part, at 42 U.S.C. § 2000e-2(1)

 that

         It shall be an unlawful employment practice for an employer —

              (1) to fail or refuse to hire or to discharge any individual, or
         otherwise to discriminate against any individual with respect to his
         compensation, terms, conditions, or privileges of employment,
         because of such individual's race (or)... sex ...; or

                (2) to limit, segregate, or classify his employees or applicants for
         employment in any way which would deprive or tend to deprive any
         individual of employment opportunities or otherwise adversely affect
         his status as an employee, because of such individual's race (or) ...
         sex ....

         9.    Title VII provides in pertinent part at 42 U.S.C. § 2000e-3(a)

 that:

                It shall be an unlawful employment practice for an employer to
         discriminate against any of his employees . . . because he has opposed
         any practice made an unlawful employment practice by this
         subchapter, or because he has made a charge, testified, assisted, or
         participated in any manner in an investigation, proceeding, or hearing
         under this subchapter.

         10.   The FCRA provides at § 760.10(1), FLA. STAT., as follows:

         It is an unlawful employment practice for an employer:

         (a) To discharge or to fail or refuse to hire any individual, or otherwise
         to discriminate against any individual with respect to compensation,
         terms, conditions, or privileges of employment, because of such
         individual’s race, . . . sex [or] handicap . . . .

         (b) To limit, segregate, or classify employees or applicants for
         employment in any way which would deprive or tend to deprive any
         individual of employment opportunities, or adversely affect any
         individual’s status as an employee, because of such individual’s race, .
         . . sex [or] handicap . . . .




                                                                       Page 4 of 20
Case 9:20-cv-80721-RS Document 1 Entered on FLSD Docket 04/30/2020 Page 5 of 20



       11.     The FCRA provides in pertinent part at § 760.10(7), FLA. STAT.,

 as follows:

       It is an unlawful employment practice for an employer . . . to
       discriminate against any person because that person has opposed any
       practice which is an unlawful employment practice under this section,
       or because that person has made a charge, testified, assisted, or
       participated in any manner in an investigation, proceeding or hearing
       under this section.

                     Satisfaction of Conditions Precedent

       12.     Staten, on or about October 22, 2019, filed a Charge of

 Discrimination with the Equal Employment Opportunity Commission

 (“EEOC”) pursuant to the Title VII, and the ADA which also satisfied the filing

 requirements and perfected her rights under the FCRA.

       13.     The EEOC issued Staten a Notice of Right to Sue dated January

 30, 2020, within 90 days of which Staten is filing suit.

       14.     The Florida Commission on Human Relations (“FCHR”) deferred

 its handling of the case to the EEOC without either conciliating or making a

 finding adverse to Staten within 180 days of the filing of the Charge of

 Discrimination.

                               General Allegations

       15.     The Geo Group hired Moya Staten as a human resources

 recruiting coordinator on or about September 6, 2016.

       16.     Plaintiff suffered from a disability, debilitating migraines, but she

 could always performs the essential requirements of her job.

       17.     In September 2017, Staten applied for intermittent FMLA leave

 related to her migraines, which The Geo Group approved.
                                                                       Page 5 of 20
Case 9:20-cv-80721-RS Document 1 Entered on FLSD Docket 04/30/2020 Page 6 of 20



       18.     After working in the same position for about two years, plaintiff

 began applying for promotions, for which she was qualified, but was passed

 over for other applicants:

               a.    On or about July 2018, Staten applied for the Sr. HR

 Specialist Re-entry Position which was given to three other applicants — one

 of whom was white;

               b.    On or about November 2018, Staten applied for the HR

 Coordinator Position, which was given to a white applicant, after her

 supervisor, Tom Arntz (“Arntz”), told the hiring manger that Staten was not

 a “good fit” for the position;

               c.    On or about December 2018, Staten applied for a recruiter

 re-entry position, which was given to a white applicant;

               d.    On or about December 2018, Staten applied for a Recruiter

 position but was not given the job after the hiring manager spoke with

 Arntz, who had informed the hiring manger that Staten had migraines.

       19.     Up until early 2019, The Geo Group was not hiring enough

 minorities, and in February 2019 Staten complained to the HR department

 about this.

       20.     Shortly thereafter, in February 2019, Staten applied for another

 promotion, but it was given to another, less qualified male applicant, after

 Arntz stated that the job may be too stressful for individuals who have

 migraines.




                                                                     Page 6 of 20
Case 9:20-cv-80721-RS Document 1 Entered on FLSD Docket 04/30/2020 Page 7 of 20



       21.    On April 8, 2019, Staten passed out at work, due to her medical

 condition, and had to miss work for one week.

       22.    When she returned, Arntz took away Staten’s background check

 duties and knowingly put her on a job that would aggravate Staten’s

 condition.

       23.    Staten was confident that her migraines did not affect her ability

 to perform her duties, and on or about, April 2019, Staten applied for the HR

 Specialist position.

       24.    The interviewer told Staten that she was an excellent candidate

 for the position, but that she could not offer her the position until her boss

 spoke with Arntz. Staten did not get the position.

       25.    Plaintiff was fired on May 28, 2019.

   Count I - Disability Discrimination Under Title I of the ADA: Actual
                                 Disability

       26.    Staten realleges and adopts, as if they were fully set forth in this

 Count all of the allegations of paragraphs 1-3; 4 b.; 5-7; 12-13; 15-18; and

 20-25.

       27.    Staten’s application for FMLA leave for migraines indicated to

 The Geo Group that Staten suffered from an impairment that substantially

 limited one or more of a major life activity.

       28.    When Staten had her migraines, she could not go to work, drive,

 or perform all normal daily activities.

       29.    In addition to the allegations referenced herein, during the

 December 2018 interview for a recruiter re-entry position, Arntz again
                                                                     Page 7 of 20
Case 9:20-cv-80721-RS Document 1 Entered on FLSD Docket 04/30/2020 Page 8 of 20



 informed Staten that the job is stressful and may not be a good fit for her,

 given her headaches.

       30.   The Geo Group took adverse actions against Staten, when it

 refused her promotions or job opportunities, and terminated her because

 she suffered a disability.

       31.   The Geo Group’s actions were, therefore, in violation of the anti-

 discrimination provisions of the ADA.

       32.   As a direct, natural, and proximate result of The Geo Group’s

 wrongful actions, State has suffered damages, including but not limited to,

 lost wages, loss of earning capacity, and mental anguish.

       33.   The actions of defendant and its managing agents constituted a

 wilful and wanton violation of Staten’s statutory rights against

 discrimination, entitling her to recover punitive damages.

       34.   Staten additionally is suffering irreparable harm by being

 deprived of her federal statutory right against discrimination, for which there

 is not adequate remedy at law.

       35.   Staten is entitled to recover her reasonable attorney’s fees and

 litigation expenses pursuant to 42 U.S.C. § 12133.

       WHEREFORE, plaintiff, Moya Staten, respectfully requests this Court to

 enter judgment for her and against defendant, The Geo Group:

       One, determining and declaring that The Geo Group’s treatment of

 Staten was in violation of Staten’s rights under Title I of the ADA;




                                                                    Page 8 of 20
Case 9:20-cv-80721-RS Document 1 Entered on FLSD Docket 04/30/2020 Page 9 of 20



       Two, enjoining defendant, its management and/or agents, from

 discriminating against plaintiff, and affirmatively to make her whole,

 including reinstatement, with restoration of seniority and benefits, or if that

 is not practical, award her front pay;

       Three, granting judgment against The Geo Group for damages,

 including compensatory and punitive damages;

       Four, awarding Staten her attorney’s fees and litigation expenses; and

       Five, granting such other and further relief as is just.

      Count II - Disability Discrimination Under Title I of the ADA:
                            Perceived Disability


       36.   Staten realleges and adopts, as if they were fully set forth in this

 Count all of the allegations of paragraphs 1-3; 4 b.; 5-7; 12-13; 15-18; 20-

 25, and 28-29.

       37.   The Geo Group perceived that Staten suffered from an

 impairment when Staten’s applied for FMLA due to her migraines.

       38.   The Geo Group took adverse actions against Staten, when it

 refused her promotions or job opportunities, and terminated her because it

 perceived her as suffering a disability.

       39.   The Geo Group’s actions were, therefore, in violation of the anti-

 discrimination provisions of the ADA.

       40.   As a direct, natural, and proximate result of The Geo Group’s

 wrongful actions, State has suffered damages, including but not limited to,

 lost wages, loss of earning capacity, and mental anguish.

                                                                    Page 9 of 20
Case 9:20-cv-80721-RS Document 1 Entered on FLSD Docket 04/30/2020 Page 10 of 20



        41.   The actions of defendant and its managing agents constituted a

  wilful and wanton violation of Staten’s statutory rights against

  discrimination, entitling her to recover punitive damages.

        42.   Staten additionally is suffering irreparable harm by being

  deprived of her federal statutory right against discrimination, for which there

  is not adequate remedy at law.

        43.   Staten is entitled to recover her reasonable attorney’s fees and

  litigation expenses pursuant to 42 U.S.C. § 12133.

        WHEREFORE, plaintiff, Moya Staten, respectfully requests this Court to

  enter judgment for her and against defendant, The Geo Group:

        One, determining and declaring that The Geo Group’s treatment of

  Staten was in violation of Staten’s rights under Title I of the ADA;

        Two, enjoining defendant, its management and/or agents, from

  discriminating against plaintiff, and affirmatively to make her whole,

  including reinstatement, with restoration of seniority and benefits, or if that

  is not practical, award her front pay;

        Three, granting judgment against The Geo Group for damages,

  including compensatory and punitive damages;

        Four, awarding Staten her attorney’s fees and litigation expenses; and

        Five, granting such other and further relief as is just.




                                                                     Page 10 of 20
Case 9:20-cv-80721-RS Document 1 Entered on FLSD Docket 04/30/2020 Page 11 of 20



           Count III: Race Discrimination in Violation of Title VII

        44.   Staten realleges and adopts, as if fully set forth in this Count, all

  of the allegations in paragraphs 1-4 a.; 5; 8; 12; 13; 15; 16; 18-20; and

  22-25.

        45.   The Geo Group’s behavior towards Staten was based on her race

  and, thus, constituted race discrimination as proscribed by 42 U.S.C. §

  2000e-2(a).

        46.   As a direct, natural, proximate and foreseeable result of the

  actions of The Geo Group, Staten has suffered past and future pecuniary

  losses, emotional pain, suffering, inconvenience, mental anguish, loss of

  enjoyment of life, and other non-pecuniary losses.

        47.   The discrimination that Staten is suffering, in violation of the

  statutory rights to be free from such discrimination, constitutes irreparable

  harm for which there is no adequate remedy at law.

        48.   Staten is entitled to recover reasonable attorney’s fees and

  litigation expenses pursuant to 42 U.S.C. § 2000e-5(k).

        WHEREFORE, Plaintiff, Moya Staten, prays that this Court will:

        One, issue a declaratory judgment that defendant’s practices toward

  plaintiff violated her rights against race discrimination under Title VII;

        Two, enjoin defendant, its management employees and/or agents to

  cease discriminating against plaintiff, to make her whole through back pay

  and restoration of seniority and benefits;




                                                                     Page 11 of 20
Case 9:20-cv-80721-RS Document 1 Entered on FLSD Docket 04/30/2020 Page 12 of 20



        Three, enter a judgment for plaintiff and against defendant for

  damages, including compensatory damages;

        Four, grant plaintiff her costs and reasonable attorney’s fees pursuant

  to 42 U.S.C. § 2000e-5(k); and

        Five, grant plaintiff such other and further relief as the circumstances

  and law provide.

                         Count IV: Title VII Retaliation

        49.   Staten realleges and adopts, as if fully set forth in this Count, all

  of the allegations in paragraphs 1-3; 4 a.; 4 c.; 5; 8-9; 12-13; 15-16; 18-

  20; and 22-25.

        50.   Staten had a good faith belief that the failure to hire African

  Americans in higher numbers was race discrimination in violation of Title VII

  and the FCRA.

        51.   The adverse actions of defendant, including, but not limited to

  denying her promotions, job opportunities, and eventually termination,

  violated plaintiff’s rights against retaliation for complaining about or

  opposing unlawful employment practices, including by her internal

  complaints, which retaliation is proscribed by Title VII.

        69.   As a direct, natural, proximate and foreseeable result of the

  actions of The Geo Group, Staten has suffered past and future pecuniary

  losses, emotional pain, suffering, inconvenience, mental anguish, loss of

  enjoyment of life, and other non-pecuniary losses.




                                                                     Page 12 of 20
Case 9:20-cv-80721-RS Document 1 Entered on FLSD Docket 04/30/2020 Page 13 of 20



        52.    The discrimination that Staten is suffering, in violation of the

  statutory rights to be free from such discrimination, constitutes irreparable

  harm for which there is no adequate remedy at law.

        53.    Staten is entitled to recover reasonable attorney’s fees and

  litigation expenses pursuant to 42 U.S.C. § 2000e-5(k).

        WHEREFORE, Plaintiff, Moya Staten, prays that this Court will:

        One, issue a declaratory judgment that defendant’s practices toward

  plaintiff violated her rights against retaliation under Title VII;

        Two, enjoin defendant, its management employees and/or agents to

  cease retaliating against plaintiff, to make her whole through back pay and

  restoration of seniority and benefits;

        Three, enter a judgment for plaintiff and against defendant for

  damages, including compensatory damages;

        Four, grant plaintiff her costs and reasonable attorney’s fees pursuant

  to 42 U.S.C. § 2000e-5(k); and

        Five, grant plaintiff such other and further relief as the circumstances

  and law provide.

              Count V: Sex Discrimination in Violation of Title VII

        54.    Staten realleges and adopts, as if fully set forth in this Count, all

  of the allegations in paragraphs 1-3; 4 a.; 5; 8; 12-13; 15-16; 18; 20; and

  22-25.




                                                                       Page 13 of 20
Case 9:20-cv-80721-RS Document 1 Entered on FLSD Docket 04/30/2020 Page 14 of 20



        55.   In addition, on or about March 14, 2019, Staten overheard Arntz

  say to the individual who eventually got the position for which she had

  applied, “[w]e need a man in the department. There are too many women.”

        56.   The Geo Group’s behavior towards Staten was based on her sex

  and, thus, constituted sex discrimination as proscribed by 42 U.S.C. §

  2000e-2(a).

        57.   As a direct, natural, proximate and foreseeable result of the

  actions of The Geo Group, Staten has suffered past and future pecuniary

  losses, emotional pain, suffering, inconvenience, mental anguish, loss of

  enjoyment of life, and other non-pecuniary losses.

        58.   The discrimination that Staten is suffering, in violation of the

  statutory rights to be free from such discrimination, constitutes irreparable

  harm for which there is no adequate remedy at law.

        59.   Staten is entitled to recover reasonable attorney’s fees and

  litigation expenses pursuant to 42 U.S.C. § 2000e-5(k).

        WHEREFORE, plaintiff, Moya Staten, prays that this Court will:

        One, issue a declaratory judgment that defendant’s practices toward

  plaintiff violated her rights against sex discrimination under Title VII;

        Two, enjoin defendant, its management employees and/or agents to

  cease discriminating against plaintiff, to make her whole through back pay

  and restoration of seniority and benefits;

        Three, enter a judgment for plaintiff and against defendant for

  damages, including compensatory damages;

                                                                     Page 14 of 20
Case 9:20-cv-80721-RS Document 1 Entered on FLSD Docket 04/30/2020 Page 15 of 20



        Four, grant plaintiff her costs and reasonable attorney’s fees pursuant

  to 42 U.S.C. § 2000e-5(k); and

        Five, grant plaintiff such other and further relief as the circumstances

  and law provide.

              Count VI: Handicap Discrimination under FCRA

        60.   Staten realleges and adopts, as if fully set forth in this Count, all

  of the allegations in paragraphs 1-3; 4 a.; 5; 10; 12-18; 20-25; and 27-29.

        61.   Defendant’s behavior towards plaintiff was based on her

  handicap or perceived handicap, and, thus, constituted a handicap

  discrimination as proscribed by the FCRA.

        62.   As a direct, natural, and proximate result of The Geo Group’s

  wrongful actions, State has suffered damages, including but not limited to,

  lost wages, loss of earning capacity, and mental vanquish.

        63.   The actions of defendant and its managing agents constituted a

  wilful and wanton violation of Staten’s statutory rights against

  discrimination, entitling her to recover punitive damages.

        64.   Staten additionally is suffering irreparable harm by being

  deprived of her federal statutory right against discrimination, for which there

  is not adequate remedy at law.

        65.   Staten is entitled to recover her reasonable attorney’s fees and

  litigation expenses pursuant to § 760.11(5) FLA. STAT.

        WHEREFORE, plaintiff, Moya Staten, respectfully requests this Court to

  enter judgment for her and against defendant, The Geo Group:

                                                                     Page 15 of 20
Case 9:20-cv-80721-RS Document 1 Entered on FLSD Docket 04/30/2020 Page 16 of 20



        One, determining and declaring that The Geo Group’s treatment of

  Staten was in violation of Staten’s rights under the FCRA;

        Two, enjoining defendant, its management and/or agents, from

  discriminating against plaintiff, and affirmatively to make her whole,

  including reinstatement, with restoration of seniority and benefits, or if that

  is not practical, award her front pay;

        Three, granting judgment against The Geo Group for damages,

  including compensatory and punitive;

        Four, awarding Staten her attorney’s fees and litigation expenses; and

        Five, granting such other and further relief as is just.


                 Count VII: Race Discrimination under FCRA

        66.   Staten realleges and adopts, as if fully set forth in this Count, all

  of the allegations in paragraphs 1-3; 4 a.; 5; 10; 12-16; 18-20; and 22-25.

        67.   Defendant’s behavior towards plaintiff was based on her race,

  and, thus, constituted a race discrimination as proscribed by the FCRA.

        68.   As a direct, natural, and proximate result of The Geo Group’s

  wrongful actions, State has suffered damages, including but not limited to,

  lost wages, loss of earning capacity, and mental anguish.

        69.   The actions of defendant and its managing agents constituted a

  wilful and wanton violation of Staten’s statutory rights against

  discrimination, entitling her to recover punitive damages.




                                                                     Page 16 of 20
Case 9:20-cv-80721-RS Document 1 Entered on FLSD Docket 04/30/2020 Page 17 of 20



        70.   Staten additionally is suffering irreparable harm by being

  deprived of her federal statutory right against discrimination, for which there

  is not adequate remedy at law.

        71.   Staten is entitled to recover her reasonable attorney’s fees and

  litigation expenses pursuant to § 760.11(5) FLA. STAT.

        WHEREFORE, plaintiff, Moya Staten, respectfully requests this Court to

  enter judgment for her and against defendant, The Geo Group:

        One, determining and declaring that The Geo Group’s treatment of

  Staten was in violation of Staten’s rights under the FCRA;

        Two, enjoining defendant, its management and/or agents, from

  discriminating against plaintiff, and affirmatively to make her whole,

  including reinstatement, with restoration of seniority and benefits, or if that

  is not practical, award her front pay;

        Three, granting judgment against The Geo Group for damages,

  including compensatory and punitive;

        Four, awarding Staten her attorney’s fees and litigation expenses; and

        Five, granting such other and further relief as is just.

                         Count VIII: Retaliation FCRA

        72.   Staten realleges and adopts, as if fully set forth in this Count, all

  of the allegations in paragraphs 1-3; 4 a.; 4 c.;5; 10-16; 18-20; and 22-25.

        73.   Staten had a good faith belief that the failure to hire African

  Americans in higher numbers was race discrimination in violation of Title VII

  and the FCRA.

                                                                     Page 17 of 20
Case 9:20-cv-80721-RS Document 1 Entered on FLSD Docket 04/30/2020 Page 18 of 20



        74.   The adverse actions of defendant, including, but not limited to

  denying her promotions, job opportunities, and eventually termination,

  violated plaintiff’s rights against retaliation for complaining about or

  opposing unlawful employment practices, including by her internal

  complaints, which retaliation is proscribed by the FCRA.

        75.   As a direct, natural, and proximate result of The Geo Group’s

  wrongful actions, State has suffered damages, including but not limited to,

  lost wages, loss of earning capacity, and mental anguish.

        76.   The actions of defendant and its managing agents constituted a

  wilful and wanton violation of Staten’s statutory rights against

  discrimination, entitling her to recover punitive damages.

        77.   Staten additionally is suffering irreparable harm by being

  deprived of her federal statutory right against discrimination, for which there

  is not adequate remedy at law.

        78.   Staten is entitled to recover her reasonable attorney’s fees and

  litigation expenses pursuant to § 760.11(5) FLA. STAT.

        WHEREFORE, plaintiff, Moya Staten, respectfully requests this Court to

  enter judgment for her and against defendant, The Geo Group:

        One, determining and declaring that The Geo Group’s treatment of

  Staten was in violation of Staten’s rights under the FCRA;

        Two, enjoining defendant, its management and/or agents, from

  discriminating against plaintiff, and affirmatively to make her whole,




                                                                     Page 18 of 20
Case 9:20-cv-80721-RS Document 1 Entered on FLSD Docket 04/30/2020 Page 19 of 20



  including reinstatement, with restoration of seniority and benefits, or if that

  is not practical, award her front pay;

        Three, granting judgment against The Geo Group for damages,

  including compensatory and punitive;

        Four, awarding Staten her attorney’s fees and litigation expenses; and

        Five, granting such other and further relief as is just.

                  Count IX: Sex Discrimination under FCRA

        79.   Staten realleges and adopts, as if fully set forth in this Count, all

  of the allegations in paragraphs 1-3; 4 a.; 5; 10-16; 18; 20; 22-25; and 55.

        80.   Defendant’s behavior towards plaintiff was based on her sex,

  and, thus, constituted a sex discrimination as proscribed by the FCRA.

        81.   As a direct, natural, and proximate result of The Geo Group’s

  wrongful actions, State has suffered damages, including but not limited to,

  lost wages, loss of earning capacity, and mental anguish.

        82.   The actions of defendant and its managing agents constituted a

  wilful and wanton violation of Staten’s statutory rights against

  discrimination, entitling her to recover punitive damages.

        83.   Staten additionally is suffering irreparable harm by being

  deprived of her federal statutory right against discrimination, for which there

  is not adequate remedy at law.

        84.   Staten is entitled to recover her reasonable attorney’s fees and

  litigation expenses pursuant to § 760.11(5) FLA. STAT.




                                                                     Page 19 of 20
Case 9:20-cv-80721-RS Document 1 Entered on FLSD Docket 04/30/2020 Page 20 of 20



        WHEREFORE, plaintiff, Moya Staten, respectfully requests this Court to

  enter judgment for her and against defendant, The Geo Group:

        One, determining and declaring that The Geo Group’s treatment of

  Staten was in violation of Staten’s rights under the FCRA;

        Two, enjoining defendant, its management and/or agents, from

  discriminating against plaintiff, and affirmatively to make her whole,

  including reinstatement, with restoration of seniority and benefits, or if that

  is not practical, award her front pay;

        Three, granting judgment against The Geo Group for damages,

  including compensatory and punitive;

        Four, awarding Staten her attorney’s fees and litigation expenses; and

        Five, granting such other and further relief as is just

                             Demand for Jury Trial

        Staten demands trial by jury on all issues so triable.


                                       Respectfully submitted,

                                       /s/ Karen Coolman Amlong
                                       KAREN COOLMAN AMLONG
                                       Florid Bar No. 275565
                                       Kamlong@TheAmlongFirm.com
                                       WILLIAM R. AMLONG
                                       Florida Bar No. 470228
                                       WRAmlong@TheAmlongFirm.com
                                       RANI NAIR BOLEN
                                       Florida Bar No. 29293
                                       Rbolen@TheAmlongFirm.com
                                       The Amlong Firm
                                       500 Northeast Fourth Street
                                       Fort Lauderdale, Florida 33301-1154
                                       (954) 462-1983

                                           Attorneys for the Plaintiff
                                                                   Page 20 of 20
